PER CURIAM.
The appellant, City of Miami Beach, appeals a judgment which denied it interest and granted the appellee an early payment discount upon taxes paid into the registry of the court pursuant to a tax protest suit. The suit contesting the amount of the tax was dismissed and the City received the amount of the tax less the early payment discount.
The controlling question upon the allowance of the discount and the disallowance of interest was whether the suit was filed in good faith. The trial court held that the suit was filed in good faith and there is evidence to support this finding. The record therefore does not show error in that regard. See Haines v. Leonard L. Farber Company, Fla.App.1967, 199 So.2d 311.
Affirmed.